Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00785-CV

                           Maria TIJERINA and Tiburcia Holguin,
                                       Appellants

                                              v.

            Jose German GOMEZ, Jorge Humberto Valadez, Jr. and Sonia Frausto,
                                     Appellees

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 11-05-26518-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be taxed against appellants because the trial court
ordered that appellants could proceed on appeal in forma pauperis.

       SIGNED December 23, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice